              Case 15-13973         Doc 49         Filed 04/04/19       Entered   04/04/19 09:16:39
                                                                            0005-33-EPIE33-00107179-208446
                                                                                                               Desc      Page 1
                                                                      of 3
                              UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF MASSACHUSETTS
                                                         BOSTON DIVISION

In re: DEBORAH SAULNIER                                                                                 Case No.: 15-13973-JNF

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Carolyn A. Bankowski, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to
11 U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 10/14/2015.
2) The plan was confirmed on 11/01/2015.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was completed on 10/23/2018.
6) Number of months from filing or conversion to last payment: 36.
7) Number of months case was pending: 41.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 43,288.60.
10) Amount of unsecured claims discharged without full payment: 58,717.79.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $2,745.41
       Less amount refunded to debtor:                         $24.53
 NET RECEIPTS:                                                                   $2,720.88

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                        $.00
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                        $190.66
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $190.66

 Attorney fees paid and disclosed by debtor:              $1,885.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim        Principal           Interest
Name                                        Class             Scheduled         Asserted           Allowed      Paid                Paid

ACTION COLLECTION AGENCY                    Unsecured             250.00               NA               NA             .00                .00
AMERICAN INFOSOURCE                         Unsecured               69.00           69.51            69.51            5.78                .00
ASPEN NATIONAL COLLECTION                   Unsecured             500.00               NA               NA             .00                .00
BANK OF AMERICA                             Unsecured            4,900.00              NA               NA             .00                .00
BANK OF AMERICA N.A.                        Unsecured            1,662.00        1,662.94          1,662.94        138.12                 .00
BARCLAYS BANK DE                            Unsecured            5,395.00              NA               NA             .00                .00
BBY CBNA                                    Unsecured             356.00               NA               NA             .00                .00
BEALLS DEPARTMENT STORE                     Unsecured             150.00               NA               NA             .00                .00
BEST BUY CITIBANK                           Unsecured             273.00               NA               NA             .00                .00
CERASTES LLC                                Unsecured            5,125.00        5,125.68          5,125.68        425.70                 .00
CHASE CARDMEMBER SERVICES                   Unsecured            1,056.00              NA               NA             .00                .00
CHASE CARDMEMBER SERVICES                   Unsecured            4,992.00              NA               NA             .00                .00
CHASE CARDMEMBER SERVICES                   Unsecured            1,352.00              NA               NA             .00                .00
Page 1 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
              Case 15-13973   Doc 49   Filed 04/04/19     Entered   04/04/19 09:16:39
                                                              0005-33-EPIE33-00107179-208446
                                                                                               Desc      Page 2
                                                        of 3
                            UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MASSACHUSETTS
                                               BOSTON DIVISION

In re: DEBORAH SAULNIER                                                                  Case No.: 15-13973-JNF

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                          Claim           Claim            Claim        Principal           Interest
Name                              Class           Scheduled       Asserted         Allowed      Paid                Paid

CITIBANK/SEARS                    Unsecured           455.00             NA             NA             .00                .00
CITICARDS                         Unsecured         2,786.00             NA             NA             .00                .00
CITICARDS                         Unsecured         1,091.00             NA             NA             .00                .00
CITIZENS BANK                     Unsecured         5,122.00       5,122.76        5,122.76        425.46                 .00
COMENITY BANK/BEALLS OUTLET       Unsecured           111.00             NA             NA             .00                .00
COMENITY BANK/DRESSBARN           Unsecured           192.00             NA             NA             .00                .00
DISCOVER BANK                     Unsecured         3,058.00       3,058.90        3,058.90        254.05                 .00
DISCOVER BANK                     Unsecured         2,734.00       2,734.17        2,734.17        227.08                 .00
DISCOVER FINANCIAL SERVICES       Unsecured         2,734.00             NA             NA             .00                .00
ECAST SETTLEMENT CORPORATION      Unsecured         3,572.00       3,572.81        3,572.81        296.74                 .00
ECAST SETTLEMENT CORPORATION      Unsecured         1,055.00       1,055.59        1,055.59         87.67                 .00
ELAN FINANCIAL SERVICES           Unsecured         2,095.00             NA             NA             .00                .00
ELANCO FINANCIAL SERIVES          Unsecured         2,095.00             NA             NA             .00                .00
EXECUTIVE OFFICE OF COMM & DEV    Secured          11,941.52             .00            .00            .00                .00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         3,668.00       3,668.61        3,668.61        304.69                 .00
LANDO RESORT CORP                 Priority          7,500.00             .00            .00            .00                .00
PORTFOLIO RECOVERY ASSOCIATES     Unsecured           640.00         640.45          640.45         53.19                 .00
PORTFOLIO RECOVERY ASSOCIATES     Unsecured         1,638.00       1,638.96        1,638.96        136.12                 .00
SANTANDER BANK N.A.               Secured          21,044.00      21,070.44       21,070.44            .00                .00
SANTANDER BANK, N.A.              Secured          46,484.00      46,355.17       46,355.17            .00                .00
SANTANDER BANK, N.A.              Unsecured              NA              .00            .00            .00                .00
TOYOTA FSD                        Secured             138.00             NA             NA             .00                .00




Page 2 of 3                                                                                     UST Form 101-13-FR-S (9/1/2009)
              Case 15-13973          Doc 49     Filed 04/04/19        Entered   04/04/19 09:16:39
                                                                          0005-33-EPIE33-00107179-208446
                                                                                                             Desc        Page 3
                                                                    of 3
                                UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF MASSACHUSETTS
                                                       BOSTON DIVISION

In re: DEBORAH SAULNIER                                                                                Case No.: 15-13973-JNF

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim               Claim          Claim          Principal            Interest
Name                                      Class              Scheduled           Asserted       Allowed        Paid                 Paid

WELLS FARGO BANK N.A.                     Unsecured             2,114.00         2,114.63       2,114.63           175.62                 .00

 Summary of Disbursements to Creditors:                                                         Claim          Principal            Interest
                                                                                                Allowed        Paid                 Paid
 Secured Payments:
     Mortgage Ongoing:                                                                               .00               .00                .00
     Mortgage Arrearage:                                                                             .00               .00                .00
     Debt Secured by Vehicle:                                                                        .00               .00                .00
     All Other Secured:                                                                        67,425.61               .00                .00
 TOTAL SECURED:                                                                                67,425.61               .00                .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00              .00                .00
     Domestic Support Ongoing:                                                                        .00              .00                .00
     All Other Priority:                                                                              .00              .00                .00
 TOTAL PRIORITY:                                                                                      .00              .00                .00

 GENERAL UNSECURED PAYMENTS:                                                                   30,465.01        2,530.22                  .00

 Disbursements:
       Expenses of Administration:                                                               $190.66
       Disbursements to Creditors:                                                             $2,530.22
 TOTAL DISBURSEMENTS:                                                                                                             $2,720.88

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:     03/29/2019                                     By:   /s/Carolyn A. Bankowski
                                                                                 Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 3 of 3                                                                                                     UST Form 101-13-FR-S (9/1/2009)
